       Case 2:18-cr-00045-MCE Document 73 Filed 04/23/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   HANNAH R. LABAREE, SBN 294338
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     KENNETH BRYANT
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA, )               Case No. 2:18-cr-45 MCE
11                             )
               Plaintiff,      )               ORDER AUTHORIZING DEFENDANT TO
12                             )               APPEAR BY VIDEOTELECONFERENCE FOR
                  vs.          )               SENTENCING HEARING PURSUANT TO
13                             )               CARES ACT AND GENERAL ORDER 614
          KENNETH BRYANT,      )
14                             )
              Defendant.       )
15                             )

16          It is hereby ordered that, pursuant to the CARES Act at section 15002(b) and General
17   Order 614, Mr. Kenneth Bryant’s personal appearance at the Sentencing Hearing set for May 7,
18   2020, be made by videoteleconference in lieu of physical appearance, based on a finding that the
19   sentencing in this case cannot be further delayed without serious harm to the interests of justice.
20          IT IS SO ORDERED.
21   Dated: April 22, 2020
22
23
24
25
26
27
28
                                                     -1-
